                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

THUY-AI NGUYEN,                                  *

          Plaintiff,                             *

     v.                                          *           Civil Action No. 8:18-cv-00492-PX

STEVEN MNUCHIN,                                  *

          Defendant.                      *
                                         ***
                                  MEMORANDUM OPINION

          Pending in this employment discrimination case is Defendant Steven Mnuchin, Secretary

of the Treasury, (“the Treasury” or “Treasury”)’s motion to dismiss, or in the alternative, for

summary judgment. ECF No. 13. The motion has been fully briefed and no hearing is

necessary. See Loc. R. 105.6. For the following reasons, the Court grants in part and denies in

part the Treasury’s motion for summary judgment.

I.        Background

          A. The Amended Complaint

          In the Amended Complaint, Plaintiff Thuy-Ai Nguyen avers that she suffered race,

national origin, gender, and disability discrimination. Nguyen, a woman of Vietnamese descent

born in 1965, worked for the Internal Revenue Service as an Information Technology (“IT”)

Specialist since 2006. ECF No. 9 ¶¶ 8, 14. Although not her full-time assignment, Nguyen

sometimes worked on the database for Tax Exempt/Government Entities Rulings & Agreement

Control (“TRAC”). Id. ¶ 27. The TRAC system permits users to track specific projects, but the

system has been in “crisis” due to its design and user problems. Id. ¶¶ 26, 30. Nguyen had some

experience with TRAC, but not enough to become proficient in the system. Id. ¶ 33,

          In May 2013, Linda Whiting, an African American woman, became Nguyen’s supervisor
and assigned Nguyen to work on the TRAC project full time. Id. ¶¶ 34–35. Nguyen asserts,

without any specific examples, that other, unnamed “non-Vietnamese, non-Asian, male and/or

younger employees” were better suited to work on TRAC than herself. Id. ¶ 45. Nguyen gives

no details to support this claim.

       Nguyen believes her assignment to TRAC constituted an adverse employment action

because the transfer was a set-up for Nguyen’s failure. Id. ¶ 55. Nguyen received an

introductory training course in TRAC, but otherwise asserts that she lacked the skills, experience

and training to perform this assignment adequately. Id. ¶¶ 40, 60. Whiting, as the manager, was

the only employee to receive any training on TRAC. Id. ¶ 62. Nguyen also avers that Whiting

imposed unreasonable work deadlines on her, which, in combination with the lack of training,

contributed to Nguyen’s poor job performance. Id. ¶ 67. Nguyen, in the end, believes that she

was blamed for all TRAC failures. Id. ¶¶ 52–54, 86.

       Nguyen also contends that Whiting created a hostile work environment by “yelling,”

“making negative comments,” and “threatening . . . workplace evaluations.” Id. ¶ 68. Although

Nguyen emphasizes that performance evaluations are considered for raises, promotions, and the

elevation of GS levels, Nguyen does not seem to have missed any of those opportunities. Id.

¶ 69. On November 5, 2014, however, Whiting did give Nguyen “failing marks in every

category on her mid-year performance review” in 2014. Id. ¶ 108. Whiting also required Nguyen

to undergo monthly performance evaluations, unlike Nguyen’s coworkers. Id. ¶¶ 109–10.

       Nguyen also asserts that Whiting was “constantly” hostile to her and treated her

“differently” than her non-Vietnamese, non-Asian, male, younger co-workers. Id. ¶ 70.

Although Nguyen characterizes Whiting as angrily “berat[ing]” her in front of other coworkers,

Nguyen gives precious little context for these supposed displays of hostility. Id. ¶¶ 70–76.



                                                2
Nguyen also claims that Whiting “disparaged Mrs. Nguyen’s English on multiple occasions” and

Cindy McGregor, her white coworker and project lead, “purposefully ‘dumbed down’ her

language when communicating with Mrs. Nguyen.” Id. ¶¶ 78–79. Again, the Amended

Complaint provides very few particulars about this disparaging conduct that Nguyen endured.

       Nguyen also recites an array of occasions in which Whiting treated others less poorly

than Nguyen. Whiting would “patiently listen[] and acknowledge[]” McGregor and her work,

while treating Nguyen with disdain and refusing to credit Nguyen for her work. Id. ¶¶ 85–86.

Whiting also praised William Chester, an African American male, for his work but did not

acknowledge Nguyen for her contributions. Id. ¶ 87. Nguyen also summarily asserts that

Nguyen’s second level supervisor, Norman Keith, “also discriminated against [her] and

contributed to the hostile work environment.” Id. ¶ 101. Keith did not assist Nguyen with “the

way Linda Whiting treated her” and during one meeting on July 2, 2014, “physically threatened

[Nguyen] by pounding on his desk.” Id. ¶¶ 103, 105.

       During a time not altogether clear from the Amended Complaint, Whiting also

disregarded Nguyen’s therapist’s explanation that Nguyen should be on a temporary part time

status. Id. ¶ 98. Whiting instead demanded that Nguyen returned to full time work immediately.

Id.

       At some point, again not clear from the Amended Complaint, Nguyen engaged in what

she characterizes as “protected EEO activity in an effort to rectify the harassment and

discrimination that she faced.” This included attending an informal mediation session on August

25, 2014. Id. ¶¶ 114–15. The next day, Keith proposed that Nguyen be suspended without pay

for one day, which took effect on November 7, 2014, while Nguyen was on sick leave

undergoing treatment for her depression. Id. ¶¶ 116–17. Nguyen contends that she suffers from



                                                3
“severe depression, severe anxiety, and mental anguish,” which has substantially limited her

work functioning, all as a result of enduring Whiting’s abuse. Id. ¶ 121. Nguyen asked to take

leave under FMLA, which Whiting refused. Id. ¶ 130. Nguyen also sought transfer to another

department, as recommended by Nguyen’s doctors, to accommodate her mental health

challenges. Id. ¶ 137. Nguyen provided medical documentation to support the need for such

accommodation but, to date, she claims that Treasury has not addressed adequately her disability.

Id. ¶¶ 142–43.

        B. The Administrative Record

        Prior to filing this action, Nguyen pursued two separate discrimination complaints with

the Treasury. ECF Nos. 19-1, 20. Formal investigations on both produced nearly 3,600 pages of

record evidence, select portions of which the Treasury included in its motion. The Court

thereafter ordered production of the entire record.1 The pertinent parts are summarized as

follows.

        The Treasury began the TRAC program without providing any IT employees with the

training of which Nguyen claims she alone was deprived. No funding was available for TRAC

training beyond a single introductory course that Nguyen attended. ECF No. 13-2 at 46, 81, 91.

Treasury informed any employee who requested training that none would be forthcoming for

budgetary reasons. ECF No. 13-2 at 90 (declaration questions of Nguyen’s former manager) (“I

put in several requests for a class on Oracle Forms and Reports but was told there was no

funding.”); ECF No. 13-2 at 80 (McGregor) (“[W]e all asked for training and were all refused.”);

ECF No. 12-3 at 95 (Karen Rondini Taylor) (“We were told there was no money in the budget to

send me to any formal training, . . . so Cindy researched textbooks on amazon.com, one of which


        1
           The Court grants the consent motion to seal the exhibits containing sensitive medical information. ECF
No. 19; see also Rock v. McHugh, 819 F. Supp. 2d 456, 475 (D. Md. 2011).

                                                        4
I purchased with my own money for about $5 total.”). Instead, employees were expected to

teach themselves the necessary skills to implement their programs or learn through informal

training, both of which were available to Nguyen. ECF No. 13-2 at 82, 29.

       Despite being told repeatedly that no such training was available, Nguyen persisted in

maintaining that, unlike her coworkers, she could not do the work without formal training. ECF

No. 19-6 at 12, 31. During two meetings held on July 2, 2014, Nguyen’s singular focus on the

issue of training derailed the meeting agendas. ECF No. 13-2 at 47, 72. According to

coworkers, Nguyen interrupted Whiting numerous times while ignoring questions that Whiting

had asked her. ECF No. 19-1 at 59. Coworkers also described Nguyen’s behavior—on

numerous occasions—as “rude.” ECF Nos. 19-1 at 29; 19-2 at 428; 19-4 at 632. Whiting often

became frustrated while meeting with Nguyen (ECF No. 19-5 at 81) and interrupted Nguyen in

an effort to get Nguyen to stop speaking. ECF No. 19-4 at 352. On at least two occasions,

Whiting and Nguyen’s conversation reached a fevered pitch with Whiting yelling at Nguyen.

See ECF No. 19-4 at 367 (describing a shouting match between Whiting and Nguyen); ECF No.

19-5 at 253 (observing that Whiting yelled unspecified comments at Nguyen).

       As for Nguyen’s performance evaluations, the record reflects that Nguyen’s 2014

midyear review had failing marks in eleven categories, meets standards in two categories, and

skills not exhibited in two categories. ECF No. 13-2 at 54–57. Four of the five other employees

who Whiting later evaluated monthly were non-Vietnamese. ECF No. 19-3 at 137.

       As to Whiting and McGregor making disparaging comments about Nguyen’s command

of English, the record reflects two particular relevant instances. In the first, Whiting asked

Nguyen whether she had contacted a coworker for assistance. ECF No. 19-2 at 179–80. Nguyen

responded, “Yes, I share the information” with the coworker. Id. Whiting responded to Nguyen



                                                 5
that “[s]haring and asking for help are two different things.” Id. Second, in reviewing Nguyen’s

summary of a meeting that had taken place with Whiting, Nguyen wrote that “the meeting had to

be terminated and ended at 9:10 AM because Linda [Whiting] had another meeting at 9:15 AM

on the same day.” ECF No. 19-2 at 203. Whiting responded, “The meeting was scheduled from

8:30 – 9:15. Therefore it was not terminated, it ended.” Id. Whiting also corrected other

coworkers’ word choice, including that of one white American male and one African American

male. ECF Nos. 19-1 at 42; 19-5 at 284.

       As to Keith’s involvement with Nguyen, he recommended Nguyen for disciplinary action

because of her constant and unending inquiries about TRAC training. On July 2, 2014, Keith

and Whiting spent ninety minutes arguing with Nguyen over the need for formal training, despite

Nguyen having been told repeatedly that no such formal training exists for anyone in the

department. ECF No. 13-2 at 48, 72–73, 86. That same day, Whiting sent Keith an email asking

if she should take disciplinary action against Nguyen, to which Keith replied, “Start

immediately.” ECF No. 13-2 at 61. On July 9, Whiting and Keith decided to pursue a one-day

suspension after human resources suggested that a reprimand was insufficient. ECF No. 19-4 at

46, 60. Treasury Guidelines provide a range of discipline for first-time offenses, dependent on

the nature of the infraction. The suggested discipline for the relevant infractions includes

admonishment or written reprimand through suspension and in certain circumstances, removal.

ECF No. 19-5 at 485, 487–88.

       On July 11, 2014, the Treasury informed Nguyen of its intention to suspend her for one

day for “failure to follow managerial directives (including directives regarding assigned work),

insubordination and continuing behavior which disrupts planned meetings.” ECF No. 13-2 at 21.

Five days later, Nguyen contacted the EEO for her initial interview. Id. at 17.



                                                 6
         On August 22, 2014, the Treasury sent a notice of proposed disciplinary suspension,

which was implemented by Nguyen’s third-level supervisor, Linda Gilpin, on November 7,

2014. Id. at 34, 38–40.2 The notice stated that the suspension was being imposed to address

Nguyen’s failure to follow management’s instruction that she, like all employees, must learn

how to perform her work without formal training, as well as the disruption she had caused at the

July 2nd meetings. Id. at 34, 38.

         With regard to Nguyen’s mental health, Nguyen’s doctor documented not only that

Nguyen suffered from depression and anxiety, but that workplace stresses “significantly

worsened” her condition. ECF No. 20 at 143. Nguyen’s doctor further noted that Nguyen’s

mental health challenges affect her concentration, short term memory, and ability to drive safely

on busy streets. Id. at 108; ECF No. 20-1 at 27, 31. The doctor recommended that Nguyen be

transferred to a different project under different supervisors, as well as be given a part-time

“flexi-place” work schedule and training. ECF No. 20 at 89, 121, 143.

         In response, the Treasury offered the following accommodations: placement of Nguyen

in a new position with different first- and second-line supervisors, additional training and a part-

time schedule for the first six months. ECF No. 13-6 at 7. Nguyen rejected that position because

she would have the same third-level supervisor, Gilpin, and would be at the same geographic

location. Id. at 8, 31.

         The Treasury thereafter performed consecutive 60-day and 30-day searches for suitable

positions and found one additional placement that met the above criteria. ECF No. 13-6 at 12,

18, 27; ECF No. 20-1 at 200. Nguyen rejected the position, however, because it was full-time.

Id. at 201. The Treasury did not offer any other positions to Nguyen even though Nguyen found


         2
           Nguyen describes Gilpin as her third-level supervisor, while Gilpin refers to herself as Nguyen’s fourth-
level supervisor. ECF No. 20-1 at 135.

                                                          7
five active vacancies that met her stated criteria. ECF No. 20 at 95. Nguyen was not placed and

has been on indefinite leave without pay since July of 2014. ECF No. 9 ¶ 128.

       After exhausting her administrative remedies, Nguyen filed suit in this Court against the

Treasury for violations of Title VII of the Civil Rights Act of 1964, as amended (“Title VII”), 42

U.S.C. § 2000e et seq., the Age Discrimination in Employment Act of 1967, as amended

(“ADEA”), 29 U.S.C. § 621 et seq., and the Family Medical Leave Act of 1993, 29 U.S.C.

§ 2601 et seq. ECF No. 1. The Amended Complaint added claims for denial of reasonable

accommodations under the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq. ECF

No. 9. The Treasury’s motion to dismiss, or in the alternative motion for summary judgment,

followed. ECF No. 13.

II.    Standard of Review

       The Treasury urges the Court to consider its motion as one for summary judgment even

though formal discovery has not yet occurred. Nguyen filed an affidavit pursuant to Rule 56(d)

of the Federal Rules of Civil Procedure. The purpose of this affidavit is to ascertain what

additional discovery is needed for the non-movant to challenge adequately a summary judgment

motion. See Fed. R. Civ. P. 56(d). Courts place greater weight on the need for discovery “when

the relevant facts are exclusively in the control of the opposing party,” such as “complex factual

questions about intent and motive.” Harrods Ltd. V. Sixty Internet Domain Names, 302 F.3d

214, 244 (4th Cir. 2002) (quoting 10B Wright, Miller & Kane, Federal Practice & Procedure

§ 2741, at 419 (3d ed. 1998)) (internal quotation marks omitted).

       In urging the Court to allow additional discovery prior to deciding the motion, Nguyen’s

affidavit broadly asserts that she “needs discovery to determine facts (including, but not limited

to motives and intentions), which are outside of Plaintiff’s control and, in some cases, are under



                                                 8
Defendant’s control.” ECF No. 16-2 ¶ 6. Nguyen’s affidavit fails to identify any facts that she

reasonably anticipates would be discovered or a single individual she wishes to depose. See

Hamilton v. Mayor & City Council of Balt., 807 F. Supp. 2d 331, 342 (D. Md. 2011) (“Rule

56(d) affidavits cannot simply demand discovery for the sake of discovery. Rather, . . . the facts

identified in a Rule 56 affidavit must be essential to the opposition.”) (quoting Young v. UPS,

No. DKC-08-2586, 2011 WL 665321, at *20 (D. Md. Feb. 14, 2011); Scott v. Nuvell Fin. Servs.,

LLC, 789 F. Supp. 2d 637, 641 (D. Md. 2011)) (internal quotation marks omitted).

       Nguyen’s conclusory assertions are insufficient where the combined administrative

record is voluminous. See ECF Nos. 18–20; Radi v. Sebelius, 434 F. App’x 177, 179 (4th Cir.

2011) (holding that similar conclusory assertions were inadequate where “the administrative

record at the very least should have enabled [the plaintiff] to produce an affidavit sufficiently

detailed to meet the requirements of Rule 56[d]”). Both parties have also submitted evidence

outside the four corners of the Amended Complaint and have been given reasonable opportunity

to present all pertinent material. Thus, the Court will treat the motion as one for summary

judgment.

       Summary judgment is appropriate when the Court, construing all evidence and drawing

all reasonable inferences in the light most favorable to the non-moving party, finds no genuine

dispute exists as to any material fact, thereby entitling the movant to judgment as a matter of law.

Fed. R. Civ. P. 56(a); see In re Family Dollar FLSA Litig., 637 F.3d 508, 512 (4th Cir. 2011).

Summary judgment must be granted “against a party who fails to make a showing sufficient to

establish the existence of an element essential to that party’s case, and on which that party will

bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

       “In responding to a proper motion for summary judgment,” the opposing party “must



                                                  9
present evidence of specific facts from which the finder of fact could reasonably find for him or

her.” Venugopal v. Shire Labs., 334 F. Supp. 2d 835, 840 (D. Md. 2004), aff’d sub nom.

Venugopal v. Shire Labs., Inc., 134 F. App’x 627 (4th Cir. 2005) (citing Anderson v. Liberty

Lobby, 477 U.S. 242, 252 (1986); Celotex, 477 U.S. at 322–23)). Genuine disputes of material

fact are not created “through mere speculation or the building of one inference upon another.”

Othentec Ltd. v. Phelan, 526 F.3d 135, 140 (4th Cir. 2008) (quoting Beale v. Hardy, 769 F.2d

213, 214 (4th Cir. 1985)). Where a party’s statement of a fact is “blatantly contradicted by the

record, so that no reasonable jury could believe it,” the Court credits the record. Scott v. Harris,

550 U.S. 372, 380 (2007).

III.   Analysis

       The Treasury urges the Court to grant its requested relief on several grounds.3 The Court

addresses each in turn.

       A. Exhaustion of Administrative Remedies

       The Treasury first asserts that Nguyen failed to exhaust her Title VII and ADEA claims

in a timely manner, thus compelling dismissal. Although the Court parts company with the

Treasury that an untimely petition deprives the Court of jurisdiction, see Zipes v. Trans World

Airlines, Inc., 455 U.S. 385, 393 (1982); Jones v. Calvert Grp., Ltd., 551 F.3d 297, 300 n.2 (4th

Cir. 2009), the Court finds that Nguyen has failed to exhaust administrative remedies as to

Nguyen’s assignment to the TRAC project in May 2013, and thus, she fails to state a claim.

       Under Title VII, before a federal employee may file a complaint in federal court, the

complainant must first consult an Equal Employment Opportunity Counselor within 45 days of

the alleged acts of discrimination. 29 C.F.R. § 1614.105(a)(1). Similarly under the ADEA,



       3
           Nguyen conceded and withdrew her claim under the Family Medical Leave Act. ECF No. 16 at 5 n.1.

                                                     10
where a federal employee opts to first pursue the EEO’s administrative process, the employee

must do so within 45 days of the discriminatory conduct. Greenblatt v. Nat’l Pork Bd., No.

ELH-15-00054, 2015 WL 6549578, at *7 (D. Md. Oct. 27, 2015) (quoting 29 C.F.R.

§ 1614.105(a)(1)). Alternatively, if the employee chooses to file first in federal court, the

employee must give notice to the EEO “within one hundred and eighty days after the alleged

unlawful practice occurred.” 29 U.S.C. § 633a(d).

       For discrete acts of alleged discrimination, a plaintiff must exhaust administrative

remedies for that particular act. Gilliam v. S.C. Dep’t of Juvenile Justice, 474 F.3d 134, 139 (4th

Cir. 2007). Acts that fall outside the exhaustion period may still be considered timely if such

acts are part of a continuing violation which occurred even partially within the filing period.

E.E.O.C. v. Phase 2 Invs., Inc., 310 F. Supp. 3d 550, 575 (D. Md. 2018); Lurie v. Meserve, 214

F. Supp. 2d 546, 550–41 (D. Md. 2002). The line between discrete discriminatory acts and

continuing violations “can be difficult to discern.” Phase 2 Invs., 310 F. Supp. 3d at 575. Courts

consider whether “the pre- and post-limitations period incidents involve[] the same type of

employment actions, occur[] relatively frequently, and [are] perpetrated by the same managers.”

Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 120–21 (2002) (quoting and affirming on

relevant point Morgan v. Nat’l R.R. Passenger Corp., 232 F.3d 1008, 1017 (9th Cir. 2000)).

       Nguyen’s assignment to the TRAC project occurred on May 2, 2013. ECF No. 9 ¶ 35.

For her to have timely pursued administrative claims as to this assignment, Nguyen must have

filed with the EEO by June 16, 2013, and, as to her ADEA claim in this Court, by October 29,

2013. However, Nguyen’s first contacted the EEO on July 16, 2014. ECF No. 13-2 at 17. Thus,

any claims stemming from Treasury’s assignment to TRAC are untimely.

       Nor does Nguyen demonstrate adequately that this reassignment was part of a “pattern of



                                                 11
discrimination” designed to bring about her failure. Where a plaintiff brings individual claims,

the existence of a discriminatory policy does not transform a discrete act into a continuing

violation. Williams v. Giant Food, Inc., 370 F.3d 423, 429 (4th Cir. 2004) (“[E]ven if Williams

is correct that Giant Food’s failures to promote her during the applicable limitations period were

part of a broader pattern or practice of discrimination, those failures to promote remain discrete

acts of discrimination.”); see also Holland v. Washington Homes, Inc., 487 F.3d 208, 220 (4th

Cir. 2007). Nguyen’s assignment to work on the TRAC project full time was a discrete, one-

time change in job duties, “dissimilar in nature” to her other disparate treatment claims of lack of

training and later disciplinary action. See Hall v. Bausch & Lomb, Inc., No. DKC 10-0215, 2012

WL 3536755, at *8 (D. Md. Aug. 13, 2012); Frazier v. Donahoe, No. PWG-14-3974, 2016 WL

1045853, at *5 (D. Md. Mar. 15, 2016). Thus, Nguyen’s disparate treatment claim based upon

her May 2013 assignment to TRAC was not timely exhausted.4

        B. Title VII and ADEA Discrimination Claims

        The Court next considers Nguyen’s Title VII and ADEA claims. Nguyen contends that

she suffered discrimination on the basis of her race, national origin, gender, and age. See, e.g.,

ECF No. 9 ¶¶ 146, 175. Title VII and the ADEA together provide that “[a]ll personnel actions

affecting” federal employees “shall be made free from discrimination based on race, color,

religion, sex, or national origin,” 42 U.S.C. § 2000e-16(a), as well as age. 29 U.S.C. § 633a(a).

Nguyen more particularly brings disparate treatment, hostile work environment, and retaliation

claims against the Treasury.

                 i. Disparate Treatment



        4
          The Court recognizes that untimely acts may be considered as part of a hostile work environment claim.
Guessous v. Fairview Prop. Invs., LLC, 828 F.3d 208, 221 (4th Cir. 2016). The Court considers Nguyen’s TRAC
assignment in that context.

                                                       12
       Where a plaintiff marshals no direct evidence of discrimination under Title VII and the

ADEA, the Court evaluates her claims using the burden-shifting framework announced in

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Stoyanov v. Mabus, 126 F. Supp. 3d

531, 541 (D. Md. 2015). Under this framework, plaintiff must first establish a prima facie

showing of discrimination. Nguyen avers that she was treated disparately when her requests for

training were denied and she was unfairly disciplined. To demonstrate a prima facie case of

disparate training, a plaintiff “must show that (1) the plaintiff is a member of a protected class;

(2) the defendant provided training to its employees; (3) the plaintiff was eligible for training;

and (4) the plaintiff was not provided training under circumstances giving rise to an inference of

discrimination.” Thompson v. Potomac Elec. Power Co., 312 F.3d 645, 649–50 (4th Cir. 2002).

       If Nguyen establishes her prima facie case, the burden shifts to the Treasury to offer a

legitimate, non-discriminatory reason for the adverse employment action. Stokes v.

Westinghouse Savannah River Co., 206 F.3d 420, 429 (4th Cir. 2000); Langerman v. Thompson,

155 F. Supp. 2d 490, 496 (D. Md. 2001). If the Treasury provides such a reason, the burden then

shifts back to Nguyen to raise a genuine dispute as to whether the Treasury’s proffered reason is

mere pretext for discrimination. See Laber v. Harvey, 438 F.3d 404, 430 (4th Cir. 2006);

E.E.O.C. v. Sears Roebuck & Co., 243 F.3d 846, 852 (4th Cir. 2001). Although the framework

“involves a shifting back and forth of the evidentiary burden, Plaintiff, at all times, retains the

ultimate burden of persuading the trier of fact that the employer discriminated.” Venugopal v.

Shire Labs., 334 F. Supp. 2d 835, 841 (D. Md. 2004); see also Mereish v. Walker, 359 F.3d 330,

334 (4th Cir. 2004). “The crucial issue in a Title VII action is an unlawfully discriminatory

motive for a defendant’s conduct, not the wisdom or folly of its business judgment.” Jiminez v.

Mary Washington Coll., 57 F.3d 369, 383 (4th Cir. 1995); see also White v. W.R. Winslow



                                                  13
Memorial Home, Inc., No. 99-1781, 211 F.3d 1266 (Table), 2000 WL 346497 (4th Cir. Mar. 15,

2000) (ADEA).

       Regarding Nguyen’s age discrimination claim, “[a] plaintiff must prove by a

preponderance of the evidence (which may be direct or circumstantial), that age was the ‘but-for’

cause of the challenged employer decision.” Gross v. FBI Fin. Servs., Inc., 557 U.S. 167, 177–

78 (2009) (rejecting “mixed-motives” age discrimination claims, in contrast to Title VII

discrimination claims). “An employer’s reliance on factors that are analytically distinct from age

in reaching the adverse decision rules out age as its but-for cause.” Bennett v. Kaiser

Permanente, 931 F. Supp. 2d 697, 705 (D. Md. 2013).

       Assuming for the sake of argument that Nguyen could establish a prima facie case, she

has generated no evidence to show that she was treated any differently than her IT coworkers. It

is uncontroverted that the Treasury did not provide TRAC training to anyone due to lack of

funding. ECF No. 13-2 at 80, 90, 95. The only individual who received training since May 2013

was Whiting, who, as a supervisor, was not similarly situated to Nguyen. See Popo v. Giant

Foods, LLC, 675 F. Supp. 2d 583, 590 (D. Md. 2009). Thus, viewing the record evidence most

favorably to Nguyen, she cannot prove that Treasury acted adversely to her in a manner giving

rise to an inference of discrimination. See Carter v. Md. Aviation Admin., No. CCB-04-3065,

2006 WL 1892402, at *5 (D. Md. May 31, 2006).

       Nguyen also contends that she was subject to discriminatory discipline. As to this claim,

Nguyen must demonstrate that she was disciplined more harshly than similarly situated

employees outside the protected group who had committed similar misconduct. Cook v. CSX

Transp. Corp., 988 F.2d 507, 511 (4th Cir. 1993); Barnes v. ISG Sparrows Point, LLC, No.

BPG-10-2492, 2011 WL 4596058, at *7 (D. Md. Sept. 30, 2011). The Treasury began the



                                                14
disciplinary process against Nguyen after the failed July 2nd meetings, according to Whiting and

Keith, where Nguyen insisted on discussing the need to provide TRAC training. ECF No. 13-2

at 48, 72–73, 86. In fact, the Treasury maintained throughout that Nguyen’s repeated insistence

on receiving training that was simply unavailable in her department had adversely impacted her

performance in her job more generally. ECF No. 13-2 at 21, 34, 38, 54–57, 60. Nguyen’s 2014

midyear review notes that she “spen[t] more time avoiding completing assigned tasks than

actually attempting to do the work,” she continually stated she had “not received training to

complete [her] assignments,” and she was “frequently combative.” Id. at 54–57.

       Nguyen also does not dispute that that she “made several requests for training courses.”

ECF No. 9 ¶ 60; see also ECF No. 13-2 at 27 (Nguyen email to Keith stating, “I lack of training,

have very little experience and skills, no information and tool to do my job”). Nguyen also

disrupted meeting agendas continually to request formal training. On the July 2nd meeting with

Whiting and McGregor, “[t]he entire hour was spent arguing” about the need for formal training,

and the participants “never got to the intended purpose of the meeting.” ECF No. 13-2 at 86, 83

(McGregor). Nguyen then requested a second meeting to discuss the TRAC transition. Id. at 33.

During the second July 2nd meeting with Whiting and Keith, Nguyen again spent the entire

meeting—ninety minutes—debating the need for training. Id. at 47–48, 73.

       By contrast, no evidence exists that other employees engaged in comparable conduct for

which they received more lenient treatment. Other employees who had been denied training

responded by engaging a successful process of self-directed learning. ECF No. 13-2 at 86.

Nguyen, in contrast, simply maintained she “could not do [her] work” and did not do it. ECF

No. 19-2 at 9; see also ECF No. 19-10 at 446 (Nguyen email to Whiting stating, “It is for sure I

can’t work on TRAC project by me only”).



                                                15
       To be sure, Nguyen avers generally that “[o]n more than one occasion, male, non-Asian

employees in the TEGE office talked back (refused to directly follow instructions without

questioning the instruction) to Linda Whiting, but none of these individuals were disciplined.”

ECF No. 9 ¶ 107. But Nguyen can point to no record evidence supporting these allegations.

See ECF No. 16 at 17–18. The record evidence includes only one other example of a Hispanic

male employee who refused to take on management tasks and was not disciplined. ECF Nos. 19-

4 at 608; 19-5 at 284. Viewing this example most favorably to Nguyen, a singular instance of

another employee refusing to take on tasks not within his job function, cannot be compared to

Nguyen’s repeated, persistent refusal to accept that she must work on TRAC without formal

training, as well as her consistent refusal to work within the parameters set for all similarly

situated IT employees. No reasonable juror could plausibly infer that Treasury was motivated by

discriminatory animus when disciplining Nguyen based on the manner in which Treasury

addressed the Hispanic employee’s situation.

       Without evidence of comparable misconduct, Nguyen has not carried her burden at the

summary judgment stage. Nguyen has not provided evidence of adequate comparators and so

cannot demonstrate that the she suffered more severe discipline than other similarly situated

employees outside her protected group. See Nesbitt v. Univ. of Md. Med. Sys., No. WDQ-13-

0125, 2013 WL 6490275, at *7 (D. Md. Dec. 6, 2013). Accordingly, summary judgment on the

disparate treatment claims is granted in Treasury’s favor.

               ii. Hostile Work Environment

       Nguyen also contends that she was forced to work in a hostile environment, in violation

of Title VII and the ADEA. To prove a hostile work environment claim, Nguyen must

demonstrate “that: (1) [s]he experienced unwelcome harassment; (2) the harassment was based



                                                 16
on [her] race, color, religion, national origin, or age; (3) the harassment was sufficiently severe

or pervasive to alter the conditions of [her] employment and to create an abusive atmosphere;

and (4) there is some basis for imposing liability on the employer.” Baqir v. Principi, 434 F.3d

733, 745–46 (4th Cir. 2006).5 Nguyen must show that her work place was “‘permeated with

discriminatory intimidation, ridicule, and insult.’” Boyer-Liberto v. Fontainebleu Corp., 786

F.3d 264, 277 (4th Cir. 2015) (quoting Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993));

Howerton v. Bd. of Educ. of Prince George’s Cty., No. TDC-14-0242, 2015 WL 4994536, at *14

(D. Md. Aug 19, 2015).

        In support of this claim, Nguyen accuses Whiting of making negative comments about

Nguyen at every staff meeting, refusing to let Nguyen speak and threatening to write negative

evaluations of Nguyen (which Whiting eventually did). ECF No. 9 ¶¶ 68, 71, 77, 95, 108.

Nguyen further avers that Whiting and McGregor “criticized Mrs. Nguyen’s English skills,” and

that Keith “physically threatened” her by pounding his fist on his desk. Id. ¶¶ 79, 105.

        Although the record evidence reflects a growing frustration in the department, it does not

demonstrate that Nguyen suffered a pervasive and hostile environment fueled by discriminatory

animus. The record, viewed most favorably to Nguyen, reflects that Whiting became angry with

Nguyen and at times criticized Nguyen’s lack of productivity. Likewise, the evidence supports

that Keith did pound his fist on the table once, exasperated by Nguyen’s campaign for TRAC

training. And, in two emails, Whiting sought greater clarity of her exchange with Nguyen. ECF

No. 19-2 at 179–80. (Whiting informing Nguyen that the terms “[s]haring and asking for help are

two different things” and discussing the meaning of “terminated” versus ended). While harsh or

unpleasant, these events together do not rise to the level of a workplace permeated with hostility


        5
          This circuit has only “assumed, without deciding, that a hostile work environment claim is generally
cognizable under the ADEA for plaintiffs age forty or older.” Id. at 746 n.14.

                                                        17
and harassment. See Vincent v. MedStar S. Md. Hosp. Ctr., No. TDC-16-1438, 2017 WL

3668756, at *9–10 (D. Md. Aug. 22, 2017), appeal dismissed, No. 17-2093, 2017 WL 8236033

(4th Cir. Nov. 9, 2017) (finding no hostile work environment where supervisor yelled at

employee, called her “stupid,” refused to communicate with her, and harassed her almost daily);

cf. Buchhagen v. ICF Int’l, Inc., 545 F. App’x 217, 219 (4th Cir. 2013).

       Alternatively, no evidence exists that Whiting or Keith acted with discriminatory intent.

Although criticizing “linguistic characteristics of a national origin group,” can be considered

evidence of discrimination based on national origin, 29 C.F.R. § 1606.1, no reasonable reading

of the emails permits such an inference. See Khoury v. Meserve, 268 F. Supp. 2d 600, 613–14 &

n.6 (D. Md. 2003), aff’d, 85 F. App’x 960 (4th Cir. 2004) (finding no hostile work environment

where a supervisor questioned Plaintiff’s English language abilities, “yelled at Plaintiff, told her

she was incompetent, pushed her down in her chair, and blocked the door to prevent Plaintiff

from leaving while he continued to yell at her”). Nor does the record evidence support that

Whiting’s criticisms of Nguyen, and Keith’s loss of patience were discriminatory. Summary

judgment is granted in Treasury’s favor on the hostile work environment claims.

               iii. Retaliation

       Nguyen next argues that the one-day suspension she received amounts to retaliation for

her having contacted the EEO. Title VII and ADEA retaliation claims are governed by the same

burden-shifting framework as discriminatory treatment claims. See Strothers v. City of Laurel,

895 F.3d 317, 327 (4th Cir. 2018); Stoyanov v. Winter, No. RDB-05-1567, 2006 WL 5838450, at

*11 (D. Md. July 25, 2006), aff’d, 266 F. App’x 294 (4th Cir. 2008). If a plaintiff establishes a

prima facie retaliation claim, the burden then shifts to the defendant “to show that its purportedly

retaliatory action was in fact the result of a legitimate non-retaliatory reason.” Id. at 328



                                                 18
(quoting Foster v. Univ. of Md.-E. Shore, 787 F.3d 243, 250 (4th Cir. 2015)). A prima facie case

of retaliation requires Nguyen to show that: (1) she engaged in protected activity, (2) the

Treasury took an adverse action against her, and (3) a causal link exists between the two. Id. at

327; Rhoads v. FDIC, 257 F.3d 373, 391–92 (4th Cir. 2001). However, where the protected

activity occurs after the adverse action, a retaliation claim, quite logically, must fail as a matter

of law. Rhodes v. Montgomery Cty. Dep’t of Corr. & Rehab., No. 12-cv-03172-AW, 2013 WL

791208, at *10 (D. Md. 2013).

       The record evidence indisputably demonstrates that Nguyen contacted the EEO only after

the disciplinary process was set in motion. On July 2, 2014, after Nguyen derailed the staff

meeting, Whiting and Keith began the disciplinary process by contacting Human Resources to

ascertain a possible sanction. ECF No. 13-2 at 61. On July 11, Keith informed Nguyen that he

intended to suspend Nguyen for one day. Id. at 21. Five days later, Nguyen first contacted the

EEO. Id. at 17. The record plainly shows, therefore, that Keith and Whiting had decided to

impose a one-day suspension before Nguyen contacted the EEO, and behaved consistently with

that decision after Nguyen’s EEO contact. See Sammarco v. Bd. of Educ. of Prince George’s

Cty., No. 1:13-CV-01079-CCB, 2013 WL 5274277, at *5 (D. Md. Sept. 16, 2013), aff’d sub

nom. Sammarco v. Prince George Pub. Sch., 556 F. App’x 200 (4th Cir. 2014).

       In an attempt to save this claim, Nguyen points to subsequent events relating to the

implementation of the one-day suspension that occurred in tandem with pursuing her EEO claim.

Nguyen received a second notice of intent to impose a one-day suspension the day after her

unsuccessful EEO mediation. ECF No. 9 ¶¶ 115–16. But see ECF No. 13-2 at 34 (copy of

second notice of discipline dated August 22, before the mediation). Then, about a month after

she filed her formal EEO complaint on September 13, she was finally suspended for one day.



                                                  19
See id. at 38, 7. That the EEO and disciplinary processes ran in parallel does not alter the most

salient fact—that Treasury’s disciplinary process began before Nguyen’s EEO activity and did

not become more harsh or onerous in response to Nguyen’s pursuit of her EEO remedies. The

mere temporal proximity between discipline and EEO contact, viewing the facts most favorably

to Nguyen, is simply insufficient to sustain a retaliation claim. See Clark Cty. Sch. Dist. v.

Breeden, 532 U.S. 268, 272 (2001) (“Employers . . . proceeding along lines previously

contemplated, though not definitively determined, is no evidence whatever of causality.”);

Phillips v. Raytheon Applied Signal Tech., Inc., No. ELH-11-3230, 2013 WL 5440802, at *28

(D. Md. Sept. 27, 2013), aff’d, 556 F. App’x 265 (4th Cir. 2014) (“‘When an employer

contemplates an adverse employment action before an employee engages in protected activity,

temporal proximity between the protected activity and the subsequent adverse employment

action does not suffice to show causation.’”) (quoting Drago v. Jenne, 453 F.3d 1301, 1308 (11th

Cir. 2006)). Summary judgment must be entered for the Treasury on Nguyen’s retaliation

claims.

          C. Rehabilitation Act

          Nguyen’s failure to accommodate claim is a different matter. Nguyen contends that

Treasury’s refusal to place her in a vacant position which would allow her to perform her

essential job functions amounts to a violation of the Rehabilitation Act. The Rehabilitation Act

prohibits discrimination by federal employers, including the failure to “mak[e] reasonable

accommodations to the known physical or mental limitations of an otherwise qualified individual

with a disability.” Hooven-Lewis v. Caldera, 249 F.3d 259, 268 (4th Cir. 2001) (quoting 42

U.S.C. § 12112(b)(5)(A) and applying the same standards as under the Americans with

Disabilities Act). To establish a prima facie case of failure-to-accommodate, Nguyen “must



                                                 20
show that (1) she qualifies as an ‘individual with a disability’ as defined in 29 U.S.C. § 705(20);

(2) the [Treasury] had notice of her disability; (3) she could perform the essential functions of

her job with a reasonable accommodation; and (4) the [Treasury] refused to make any reasonable

accommodation.” Reyazuddin v. Montgomery Cty., Md., 789 F.3d 407, 414 (4th Cir. 2015)

(quoting 29 U.S.C. § 794(a)).

       A qualifying disability includes “a physical or mental impairment that substantially limits

one or more major life activities.” Taylor v. Rite Aid Corp., 993 F. Supp. 2d 551, 564 (D. Md.

2014) (quoting 42 U.S.C. § 12102(1)). Major life activities include learning, reading,

concentrating, thinking, and working. 42 U.S.C. § 12102(2)(A). Because the definition of

disability is construed broadly, whether an individual has a qualifying disability “‘should not

demand extensive analysis.’” Brady v. Bd. of Educ. of Prince George’s Cty., 222 F. Supp. 3d

459, 468–69 (D. Md. 2016), aff’d, 707 F. App’x 780 (4th Cir. 2018) (quoting Jacobs v. N.C.

Admin. Office of the Courts, 780 F.3d 562, 572 (4th Cir. 2015)).

       The Treasury first argues that Nguyen’s difficulty working with Whiting does not amount

to a disability because an individual is considered “impaired” only where “‘she is unable to work

in a broad range of jobs.’” Lewis v. Balt. City Bd. of Sch. Comm’rs, 187 F. Supp. 3d 588, 598

(D. Md. 2016) (quoting Pollard v. High’s of Balt., Inc., 281 F.3d 462, 468 (4th Cir. 2002)). The

record evidence construed most favorably to Nguyen, however, supports a reasonable finding

that Nguyen was not just limited in her work. Nguyen’s doctor determined that her mental

health condition impacted several major life activities such as “executive function, shortterm

[sic] memory and concentration,” and her ability to drive. ECF Nos. 20-1 at 30; 20 at 108; see

also ECF No. 9 ¶ 207. The Department of Health and Human Services also concluded that

Nguyen’s disorders visit “substantial limitations in the major life activities of eating and



                                                 21
sleeping, as well as her mental and emotional state, manifesting as difficulty concentrating or

focus, increased emotional lability, difficulty making decisions, and problems with short-term

memory.” ECF No. 20-1 at 189. A reasonable jury could find that Nguyen qualified as an

individual with a disability.

       The Treasury alternatively argues that Nguyen’s request for a new supervisor constitutes

an unreasonable accommodation. A reasonable accommodation must provide “‘an opportunity

to attain the same level of performance as is available to nondisabled employees having similar

skills and abilities.’” Reyazuddin v. Montgomery Cty., Md., 789 F.3d 407, 416 (4th Cir. 2015)

(quoting H.R. Rep. No. 101-485, pt. 2, at 66 (1990), reprinted in 1990 U.S.C.C.A.N. 303, 349)).

If the accommodation would impose an undue hardship on the employer, however, it is not

reasonable. Lamb v. Qualex, Inc., 33 F. App’x 49, 59 (4th Cir. 2002). “[A]t the summary

judgment stage, the employee ‘need only show that an accommodation seems reasonable on its

face,’ and then the employer ‘must show special (typically case-specific) circumstances that

demonstrate undue hardship.” Brady, 222 F. Supp. 3d 459 at 469 (quoting Reyazuddin, 789 F.3d

at 414).

       The Treasury points to EEOC guidance that states, “An employer does not have to

provide an employee with a new supervisor as a reasonable accommodation.” Equal

Employment Opportunity Commission, Enforcement Guidance: Reasonable Accommodation

and Undue Hardship under the Americans with Disabilities Act (May 9, 2019),

https://www.eeoc.gov/policy/docs/accommodation.html. Even so, this guidance does not bar

Nguyen’s claim. This is because a reasonable accommodation can include reassignment to a

vacant position. See U.S. Airways, Inc. v. Barnett, 535 U.S. 391, 396 (2002) (citing 42 U.S.C.

§ 12111(9)(B)). Accordingly, because Nguyen contends that Treasury failed to provide a



                                                22
reasonable accommodation by assigning her to a vacant position, the claim survives challenge.

       Nguyen has marshalled some evidence that Treasury maintained vacancies which

Nguyen could fill and that met her needs. The vacancies included positions with a different

third-level supervisor, an office closer to Nguyen’s home, and the ability to telework. Compare

ECF No. 20 at 95, with ECF No.20-1 at 180. A transfer to such a position would be reasonable

on its face. See ECF No. 20 at 89, 121, 143 (suggesting that such accommodations would

provide Nguyen with a meaningful equal employment opportunity); see also Crabill v. Charlotte

Mecklenburg Bd. of Educ., 423 F. App’x 314, 324 (4th Cir. 2011). Moreover, a reasonable jury

could find that the very existence of such vacant positions undermines the Treasury’s contention

that accommodating Nguyen in this manner would impose an undue hardship. See ECF No. 20-

1 at 167. The Treasury’s argument in this regard is unavailing.

       The Treasury lastly argues that it provided Nguyen with a reasonable accommodation

when she was offered a new project, with new first- and second-level supervisors, a part-time

schedule for six months, and the possibility of flexi-place after the first six months. Missing

from this alternative, however, was a different third-level supervisor, an office closer to her

home, or guaranteed flexi-place. Although an employer is not required to provide the specific

accommodations requested or even the best accommodations, Scott v. Montgomery Cty. Gov’t,

164 F. Supp. 2d 502, 508–98 (D. Md. 2011), Nguyen has raised a genuine issue of material fact

of whether these additional accommodations were necessary to provide her with a meaningful

equal employment opportunity. Nguyen’s doctor stated that if Nguyen works under “the same

supervisors[,] her condition will deteriorate.” ECF No. 20 at 108. Furthermore, the Department

of Health and Human Services explains that flexi-place “would remove some of [Nguyen’s]

triggers and . . . improve her focus and thereby her ability to complete the essential job



                                                 23
functions.” ECF No. 20 at 121. On these facts, a jury could find that the Treasury denied

Nguyen reasonable accommodations. Summary judgment must be denied on this claim.

IV.    Conclusion

       For the foregoing reasons, Treasury’s motion, construed as one for summary judgment, is

granted in part and denied in part. ECF No. 13. A separate Order follows.



5/28/2019____________________                              _____/S/______________________
Date                                                       Paula Xinis
                                                           United States District Judge




                                               24
